Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 5, 24, & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the location is within the register, and reading the second data from the location comprises reading the corrected data from the register,” as disclosed in claims 4 & 24. The closest prior art of record, Sakata et al. discloses all of the limitations of claims 1-3 & 21-23, however, Sakata is immediately sending the command and data to the host without saving the updated data back to the RAM. 
Claims 5 & 25 are objected to for depending on objected claims 4 & 24. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 11, 12, & 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. [hereinafter Sakata] Patent US 9, 191,030 B2.

Regarding claims 1 & 21, Sakata discloses:
a memory array (NAND memory 3); 
a control component coupled with the memory array (The MPU 21 is the overall controller for each part of the data storage device 1 [Col. 2 Lines 51-52]) and configured to cause the apparatus to: 
receive, from a host device, a read command associated with reading data from the memory array (the MPU 21 controls the NANDC 24 to write data to and read data from the NAND memory 3, as instructed by the host 4 [Col. 2 Lines 56-58]); 
read the data from a bank of the memory array based at least in part on the read command (Fig. 5 shows the steps used to read data according to an embodiment); 
transmit the data to the host device based at least in part on reading the data (the FIS CRC code and data are transmitted to the host [Fig. 5 Step S5]); 
determine whether there is an error associated with reading the data (Fig. 5 S4); and 
transmit, concurrently with transmitting the data to the host device, an alert to the host device based at least in part on determining that there is the error associated with reading the data (when the comparator 227 signals “not agree” in step S4 (step S4, Yes), the host controller 22 replaces the FIS CRC created by the CRC generator 225 by a value signaling the presence of an error in the data (step S8) and it advances to step S5 [Col. 5 Lines 7-11]).

Regarding claims 2 & 22 the limitations of these claims have been noted in the rejection of claims 1 & 21. Sakata also discloses:
wherein the control component is further configured to cause the apparatus to: perform, based at least in part on determining that there is the error associated with reading the data and after transmitting at least a portion of the data to the host device, an error correction procedure on the data to generate corrected data (when the comparator 227 signals “not agree” in step S4 (step S4, Yes), the host controller 22 replaces the FIS CRC created by the CRC generator 225 by a value signaling the presence of an error in the data [Col. 5 Lines 7-11]); and 
store the corrected data in a register (The RAM 25 may also hold the error detection or error correction codes added to the data [Col. 2 Lines 63-64]).

Regarding claims 3 & 23 the limitations of these claims have been noted in the rejection of claims 2 & 22. Sakata also discloses:
wherein the control component is further configured to cause the apparatus to: receive, from the host device after transmitting the data, a second read command associated with reading the data from the memory array; determine a location from which to read second data corresponding to the data based at least in part on the second read command; read the second data from the location based at least in part on determining the location; and transmit the second data to the host device (this claim is interpreted as receiving a second write command the same as the first command. The steps of handle a second or more read command are the same as the first, shown in Fig. 5 as long as the read command is directed to a location other than the first location).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 3. Sakata also discloses:
wherein the location is associated with the bank of the memory array, and reading the second data from the location comprises reading the data from the bank of the memory array (The steps of handle a second or more read command are the same as the first, shown in Fig. 5 as long as the read command is directed to a location other than the first location).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Sakata also discloses:
wherein the control component is further configured to cause the apparatus to: determine, based at least in part on re-reading the data from the bank of the memory array, whether there is a second error associated with the re-reading of the data; and transmit, concurrently with transmitting the second data, a second alert to the host device based at least in part on determining that there is the second error associated with the re-reading of the data (The steps of handle a second or more read command are the same as the first, shown in Fig. 5 as long as the read command is directed to a location other than the first location).

Regarding claim 11 the limitations of this claim have been noted in the rejection of claim 1. Sakata also discloses:
wherein the control component is further configured to cause the apparatus to: identify, before transmitting the alert to the host device, a configuration setting, wherein transmitting the alert to the host device is based at least in part on identifying the configuration setting (the limitation “configuration is interpreted as being the configuration of the FIS CRC and EE CRC which are check in Fig. 5 S3 before transmitting the alert to the host).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 1. Sakata also discloses:
wherein the control component is further configured to cause the apparatus to: receive, from the host device before receiving the read command, a write command associated with writing first data to the memory array (the MPU 21 controls the NANDC 24 to write data to and read data from the NAND memory 3, as instructed by the host 4 [Col. 2 Lines 56-58]); and 
write the first data to the memory array, wherein reading the data comprises reading a representation of the first data (nothing in the prior art limits the read process from reading data written by the host).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Lachowsky Patent US 10,049,427 B1.

Regarding claim 8, the limitations of this claim have been noted in the rejection of claim 3, it is noted that Sakata failed to explicitly disclose:
wherein the control component is further configured to cause the apparatus to: identify a size of the data based at least in part on receiving the second read command, wherein determining the location from which to read the data is based at least in part on the size of the data.
However, Lachowsky discloses:
wherein the control component is further configured to cause the apparatus to: identify a size of the data based at least in part on receiving the second read command, wherein determining the location from which to read the data is based at least in part on the size of the data (to retrieve compressed image data for a target pixel tile, a processing pipeline may read a corresponding size parameter based at least in part on location of the target pixel tile and retrieve data at memory addresses determined based at least in part on the size parameter [Col. 7 Lines 29-35).
The systems of Sakata and Lachowsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Sakata and Lachowsky since this would enable the system of Sakata to determine the location from which to read the data is based at least in part on the size of the data. This system would improve predictive compression and decompression of image data. 

Claims 9, 10, 13-16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Lee PG Pub US 2018/0088848 A1.

Regarding claim 9, the limitations of this claim have been noted in the rejection of claim 2, it is noted that Sakata failed to explicitly disclose:
wherein the control component is configured to cause the apparatus to transmit the data to the host device by transmitting the data to the host device on a first conductive path, and wherein the control component is configured to cause the apparatus to concurrently transmit the alert to the host device by transmitting the alert to the host device on a second conductive path.
However, Lee discloses:
wherein the control component is configured to cause the apparatus to transmit the data to the host device by transmitting the data to the host device on a first conductive path, and wherein the control component is configured to cause the apparatus to concurrently transmit the alert to the host device by transmitting the alert to the host device on a second conductive path (a front interface suitable for performing a serial-to-parallel conversion of a command, an address, and data [abstract]).
The systems of Sakata and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Sakata and Lee since this would allow the memory system of Sakata to communicate with the host system over a parallel bus. This system would improve communication speeds and reliability. 

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 9. Sakata also discloses:
wherein the register is coupled with the first conductive path (shown in Fig. 1).

Regarding claim 13, Sakata discloses: 
a memory array (NAND memory 3); 
a first conductive path coupled with the memory array and configured to transmit data that is read from the memory array to a host device (host bus 5); 
an error detection component having an input coupled with the memory array and with the first conductive path, the error detection component configured to: receive the data that is read from the memory array, detect whether there is an error associated with the data that is read from the memory array, and generate an alert based on detecting that there is the error associated with the data (A read processor 224 is a block for handling reads from the NAND memory 3 in the host controller 22. It contains an FIS CRC generator 225 (the second error code generator), an EE CRC generator 226 [Col. 4 Lines 1-4]); 
It is noted that Sakata failed to explicitly disclose:
a second conductive path coupled with the error detection component and configured to receive the alert from the error detection component and transmit the alert to the host device in parallel with the first conductive path transmitting the data to the host device.
However, Lee discloses:
a second conductive path coupled with the error detection component and configured to receive the alert from the error detection component and transmit the alert to the host device in parallel with the first conductive path transmitting the data to the host device (a front interface suitable for performing a serial-to-parallel conversion of a command, an address, and data [abstract]).
The systems of Sakata and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Sakata and Lee since this would allow the memory system of Sakata to communicate with the host system over a parallel bus. This system would improve communication speeds and reliability. 

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 13. Sakata also discloses:
an error correction component coupled with the error detection component and configured to correct at least one error in the data to generate corrected data (FIS CRC 225 and EE CRC 226); and 
a register coupled with the error correction component and configured to store the corrected data (FIGS. 7A and 7B illustrate how errors in the data path are corrected according to an embodiment).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 14. Sakata also discloses:
wherein the register is coupled with the first conductive path for transmitting the corrected data to the host device (Shown in Fig. 1).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 13. Lee also discloses:
wherein the first conductive path comprises a 32-bit data bus configured to transmit at least a portion of the data to the host device (The front interface may perform a serial-to-parallel conversion in 1:2N of the data that is received through the first data bus, and perform a parallel-to-serial conversion in 2N:1 of the data that is transferred through the first command bus. The number of lines of the second data bus may be 2N times as many as the number of lines of the first data bus [0020]).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 13. Lee also discloses:
wherein the first conductive path is coupled with a first bank of the memory array (shown in Fig. 3).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Lee further in view of Kim et al. [hereinafter Kim] PG Pub US 2017/0110169 A1.

Regarding claim 17, the limitations of this claim have been noted in the rejection of claim 13, it is noted that neither Sakata nor Lee explicitly disclose:
wherein the second conductive path is coupled with a pin of the memory array and is configured to provide the alert to the host device using the pin.
However, Kim discloses:
wherein the second conductive path is coupled with a pin of the memory array and is configured to provide the alert to the host device using the pin (a data mask pad (or data mask pin) which is not used in the command bus training mode, and the memory device 100b may receive the phase selection signal PS through the data mask pad and select one of the plurality of internal clock signals in response to the received phase selection signal in operation S205 [0117]).
The systems of Sakata, Lee, and Kim are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Sakata, Lee, and Kim since this would allow the alert signal of Sakata to be passed over a DMI pin, thereby supplying “a high speed interface with a memory device, a memory controller may provide a clock signal to the memory device [0003].” 

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 17. Kim also discloses:
wherein the pin comprises a data mask/invert (DMI) pin (a data mask pad (or data mask pin) which is not used in the command bus training mode [0117]).

Regarding claim 19 the limitations of this claim have been noted in the rejection of claim 13. Kim also discloses:
clock circuitry configured to generate a clock signal of the memory array for synchronizing operations of the memory array, wherein the memory array is configured to transmit the data and the alert in parallel based at least in part on detecting a single edge of the clock signal (the memory device 100b may receive the phase selection signal PS through the data mask pad and select one of the plurality of internal clock signals in response to the received phase selection signal in operation S205 [0117]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kannan et al. Patent US 11,449,232 B1 discloses front-end and back-end alerts with the use of ECC.
Parry et al. Patent US 11,011,215 B1 discloses an alert connection from the memory to the host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133